                     Case 4:19-cv-04038-SOH Document 1                                                   Filed 04/10/19 Page 1 of 2 PageID #: 1
JS 44 (Rev. 08/18)
                                                                          CIVIL COVER SHEET                                                                19-4038
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, a pproved by the Judicial Conference of the United States in September 1974, is requtred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUC110NS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
Southern Farm Bureau Casualty Insurance Company                                                           Bettye Harbison Anderson Trust, Betty Jo Harbison, Successor
                                                                                                          Trustee of Bettye Harbison Anderson Revocable Trust;

   (b)    County of Residence of First Listed Plaintiff           Madison County, MS                        County of Residence of First Listed Defendant                  Ashley County, AR
                                 (EXCEPT IN U.S. PLAIN71FF CASES)                                                                             (IN U.S. PLAIN11FF CASES ONLY)

  Use Page 2 Continuation Sheet to Add More Plaintiffs and/or Defendants                                    NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.
                       YOU MUST LIST ALL PARTIES
   (C) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Turner Law Firm , P.A.                                                                                    Not known
P.O. Box 1225
Cabot, AR 72023
II. BASIS OF JURISDICTION (Place an "X" inOneBoxOnlyJ                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in one Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                              and One Box for Defendant)
01      U.S. Govenunent              03      Federal Question                                                                     PTF           DEF                                            PTF      DEF
           Plaintiff                           (U.S. Government Not a Party)                       Citizen oflltis State         0 I            IRJ I     lnco!Jloratcd or Principal Place      0 4 04
                                                                                                                                                             of Business Inlltis State

02      U.S. Government              IRI4    Diversity                                             Citizen of Another State        0      2     0     2   lnco!Jlorated and Principal Place    IRis Os
           Defendant                           (Indicate Citizenship ofParties inllemlll)                                                                    of Business In Another State

                                                                                                   Citizen or Subject of a         0      3     0     3   Foreign Nation

IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                   . kh ere fior: Nature o f Smt Co de Descnottons.
                                                                                                                                                 Cite
           CONTRACT                                               TORTS                              FORFEITtlREIPENALTY                          DANKRtJPTCY                    OTHER STATtJTES
                                                                                                                                                                             8~75 False Claims Act
~'"'•=Moo
                                       PERSONAL INJURY                 PERSONAL INJURY p625 Drug Related Seizure                B22 Appeal28 USC I 58
  120 Marine
    130 Miller Act
                                   BIOAil]llane
                                        15 Airplane Product
                                                                    0  365 Personal Injury -
                                                                            Product Liability
                                                                                                  l:Jt of Property 21 USC 881
                                                                                                 690 Other
                                                                                                                                     23 Withdrawal
                                                                                                                                        28 usc 157                            _
                                                                                                                                                                                 376 Qui Tam (31 USC
                                                                                                                                                                                       3729(a))
    140 Negotiable Instnunent               Liability               0367 Health Care/                                                                                            400 State Reapportionment
    150 Recovery of Overpayment 0320 Assault, Libel &                       Phannaceutical                                          PROPERTY RIGHTS                              4 I 0 Antitrust
         & Enforcement of Judgment          Slander                         Personal lnj ury                                   li-IB20 Copyrights                            _ 430 Banks and Banking
8151 Medicare Act                  0330 Federal Employers'                  Product Liability                                  lr-f30 Patent                                 .._ 450 Commerce
    152 Recovery of Defaulted               Liability               0 368 Asbestos Personal                                    1Lj!35 Patent- Abbreviated                    ._ 460 Deportation
         Student Loans             B 40 Marine                               Injury Product                                               D•
                                                                                                                                        New Drug Application                 '- 470 Racketeer Influenced and
         (Excludes Veterans)           345 Marine Product                   Liability                                                40 Trademark                                      Comtpt Organizations
0153 Recovery of Ovel]laytnent              Liability               EJERSONALPROPERTY                       LAB R                  SnfiALSE JRITY                                480 Conswner Credit
         ofVeteran's Benefits      8350 Motor Vehicle                  370 Other Fraud        U710 Fair Labor Standards         1-~61 HIA (1395£1)                           ~485 Telephone Consumer

~"' ''"~"""=' '"'"                                                                                                              1-~62 Black Lung (923)
                                       355 Motor Vehicle               37 I Truth in Lending           Act                                                                             Protection Act
    I90 Otlter Contract                    Product Liability           380 Otlter Personal    Ono Labor/Management              1-~63 DIWC/DIWW (405(g))                     s~90 Cable/Sat TV
    195 Contract Product Liability 0360 Other Personal                      Property Damage            Relations                1-~64 SSID Title XVI                             850 Securities/Commodities/
    196 Franchise                          Injury                   0 385 Property Damage     8;40 Railway Labor Act            ._~65 RSI (405(g))                                     Exchange
                                   0362 Personal Injury -                   Product Liability    75 I Family and Medical                                                     ~ 890 Other Statutory Actions
                                           Medical Malpractice                                         Leave Act                                                                 891 Agricultural Acts
         REAL PROPERTY
1- 2 I 0 Land Condemnation
F= 220 Foreclosure
                                   ~
                                         CIVIL RIGHTS
                                        40 Otlter Civil Rights
                                   r- 4I Voting
                                                                    aPRISONER PETITIONS
                                                                       Habeas Corpus:
                                                                       463 Alien Detai nee
                                                                                                J790 Other Labor Litigation
                                                                                              0'79! Employee Retirement
                                                                                                      Income Security Act
                                                                                                                                    FEDERAL TAX SUITS
                                                                                                                                Q10 Taxes (U.S. Plaintiff
                                                                                                                                        or Defendant)
                                                                                                                                                                                 893 Environmental Matters
                                                                                                                                                                             .__ 895 Freedom oflnfonnation
                                                                                                                                                                                       Act
                                                                                                                                                                             s~96 Arbitration
I- 230 Rent Lease & Ejecbnent
I- 240 Torts to Land
1- 245 Tort Product Liability
                                   r- 42 Employtnent
                                   '-- ~43 Housing!
                                           Accommodations
                                                                    B  510 Motions to Vacate
                                                                            Sentence
                                                                       530 General
                                                                                                                                Ds11 IRS- Titird Party
                                                                                                                                        26 usc 7609                              899 Administrative Procedure
                                                                                                                                                                                       Act/Review or Appeal of
.__ 290 All Other Real Property    D445 Amer. w/Disabilities-          535 Death Penalty               IMMIGRATION                                                                     Agency Decision
                                           Employment               -Other:                   [):~2 Naturalization Application                                               p950 Constitutionality of
                                   046 Amer. w/Disabilities-        _ 540 Mandamus & Other        65 Otlter Immigration                                                                State Statutes
                                           Other                    _ 550 Civil Rights                Actions
                                   0448 Education                   _ 555 Prison Condition
                                                                    _ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V, 0 Rl GIN          (Place an "X" in One Box Only)
[8]1    Original
        Proceeding
                          02    Removed from
                                State Court
                                                                    Remanded from
                                                                    Appellate Court
                                                                                            D 4 Reinstated or 0 5 Transferred from 06                            Multidistrict
                                                                                                                                                                 Litigation-
                                                                                                                                                                                       0 8 Litigation
                                                                                                                                                                                           Multidistrict
                                                                                                                                                                                                      -
                                                                                                Reopened          Another District
                                                                                                                              (specify)                          Transfer                     Direct File
                                         Cite the       Civil Statute under which you are filing (Do not citejllrisdictional stat111es tmle.•,-s diversity) :
VI.                                2201 U.S.
        CAUSE OF ACTION 28 U.S.C. U.S.C and 28                                      1332
                                         Brief description of cause:
                                          ACTION FOR DECLARATORY RELIEF UNDER CONTRACT OF INSURANCE
VII. REQUESTED IN     0                       CHECK IF THIS IS A CLASS ACTION                         DEMAND$                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                                JURY DEMAND :               Oves         ~o
VIII. RELATED CASE(S)
                                            (See instructions):
      IF ANY                                                        JUDGE         Robert Bynum Gibson                                          DOCKET NUMBER               CV-2016-130-3
 DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
04/10/2019
 PAYMENT INFORMATION                                                                                              /
 FILING FEE TO BE PAID      [8]       APPLYING IFP    D
Case 4:19-cv-04038-SOH Document 1   Filed 04/10/19 Page 2 of 2 PageID #: 2
